OPINION

Per Curiam:

This case was tried to the court and was not reported. The issue we are asked to resolve concerns the sufficiency of the evidence to support the judgment. Since that evidence was not reported and transcribed, and since no effort was made to *655utilize the provisions of Rule 75 (n) or Rule 76,1 we are wholly unable to decide the issue presented.
Affirmed.

 NRCP 75(n) reads: “Appeals When No Stenographic Report Was Made. In the event no stenographic report of the evidence or proceedings at hearing or trial was made, the appellant may prepare a statement of the evidence or proceedings from the best available means, including his recollection, for use instead of a stenographic transcript. This statement shall be served on the respondent who may serve objections or propose amendments thereto within 10 days after service upon him. Thereupon the statement, with the objections or proposed amendments, shall be submitted to the district court for settlement and approval and as settled and approved shall be included by the clerk of the court in the record on appeal.”
NRCP 76 reads: “When the questions presented by an appeal can be determined without an examination of all the pleadings, evidence, and proceedings in the court below, the parties may prepare and sign a statement of the case showing how the questions arose and were decided in the district court and setting forth only so many of the facts averred and proved or sought to be proved as are essential to a decision of the questions by the appellate court. The statement shall include a copy of the judgment appealed from, a copy of the notice of appeal with its filing date, and a concise statement of the points to be relied on by the appellant. If the statement conforms to the truth, it, together with such additions as the court may consider necessary fully to present the questions raised by the appeal, shall be approved by the district court and shall then be certified to the appellate court as the record on appeal.”